UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-7256


JASON THOMPSON,

                  Petitioner - Appellant,

          v.

CHRISTOPHER ZYCH,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:15-cv-00444-NKM-RSB)


Submitted:   January 25, 2017               Decided:   February 1, 2017


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jason Thompson, Appellant Pro Se.    Sara Bugbee Winn, OFFICE OF
THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jason Thompson, a District of Columbia prisoner, seeks to

appeal    the    district       court’s       order    denying    relief    on   his   28

U.S.C. § 2241 (2012) petition. 1                   The order is not appealable

unless    a    circuit        justice    or    judge    issues     a   certificate     of

appealability. 2     28 U.S.C. § 2253(c)(1)(A) (2012).                  A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner        satisfies        this     standard        by     demonstrating     that

reasonable       jurists        would    find      that    the     district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief        on     procedural        grounds,      the    prisoner      must

demonstrate       both    that     the    dispositive          procedural   ruling     is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.


     1 Thompson challenges disciplinary action taken against him
while he was housed at the Federal Correctional Institution in
Bennettsville, South Carolina.
     2 Because Thompson was convicted in a District of Columbia
court, he is required to obtain a certificate of appealability
in order to appeal the denial of his § 2241 petition.       See
Madley v. United States Parole Comm’n, 278 F.3d 1306 (D.C. Cir.
2002).


                                              2
     We have independently reviewed the record and conclude that

Thompson has not made the requisite showing.           Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.          Thompson’s motion for

appointment   of   counsel   is   denied.   We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                              DISMISSED




                                    3